DETAILED ACTION
In response to the Amendments filed on November 18, 2021, claims 1, 4, 5, and 7-9 are amended; claim 13 is cancelled; and claim 21 is newly added. Currently, claims 1-9 and 21 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers (US Pat. No. 6,210,368 B1).
Claim 4. Rogers discloses a system, comprising: 
a flexible reservoir (22) (col. 3, lines 16-20); 
a fluid path component (i.e., fluid path between reservoir 22 and patient using the drug delivery device) coupled to the flexible reservoir (col. 1, lines 4-9); 
a capacitive pressure sensor coupled to the flexible reservoir, the capacitive pressure sensor comprising: 

a second electrode (14); 
an elastic component (150) positioned between the first and second electrodes, wherein the elastic component is configured to compress as the flexible reservoir is filled thereby causing a distance between the first electrode and the second electrode to decrease (Fig. 4; col. 5, lines 11-24; i.e., since material 150 is a spongy material capable of being compressed when bellows 22 expands as filled so that bellows 22 expands against conductive plate 62).
a first lead component (i.e., wire coupled to plate 62) coupled to the first electrode; and 
a second lead component (i.e., wire coupled to bottom 14) coupled to the second electrode, and 
a controller component (i.e., control circuit monitoring the capacitor plates) coupled to the capacitive sensing component (col. 4, lines 21-24), wherein the controller component is operable to: 
detect a capacitance between the first and second electrodes (col. 4, lines 21-24), and 
determine a volume of the flexible reservoir based on the detected capacitance between the first and second electrodes (col. 5, lines 41-45).
Claim 5. Rogers discloses the system of claim 4, wherein the controller component is further operable to generate an estimate of an amount of a fluid contained in the reservoir based on the determined volume of the flexible reservoir (col. 1, lines 4-9 and col. 5, lines 29-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-3 are rejected under 35 U.S.C. 103 as being obvious over Kobayashi (US Pat. No. 4,237,878) in view of Lauman (US Pub. No. 2003/0136189 A1).
Claim 1. Kobayashi discloses a system, comprising: 
a flexible reservoir (8) having a first side and a second side (Fig. 4; col. 3, lines 22-23); 
a fluid path component (7a, 7b) coupled to the flexible reservoir (Fig. 4; col. 3, lines 33-35); 
a pair of sensing electrodes (14a, 14b) positioned on the flexible reservoir, wherein a first sensing electrode of the pair of sensing electrodes is positioned on the first side of the flexible reservoir and a second sensing electrode of the pair of sensing electrodes is positioned on the second side of the flexible reservoir (col. 2, lines 61-62);
a sensing component (2) coupled to the pair of sensing electrodes, wherein the sensing component is operable to detect electrostatic capacity between the pair of sensing electrodes (col. 2, lines 64-68); and
a controller component (24) coupled to the sensing component (col. 3, lines 38-45).
Kobayashi does not explicitly disclose that the pair of sensing electrodes sensing capacitance and that the sensing component operable to detect capacitance. However, it is noted that Lauman also discloses a system comprising a pair of capacitance sensing electrodes (16, 18) for sensing fill level in a reservoir ([0092]) and wherein a first (16) and a second (18) of the pair of 
Claim 2. Kobayashi in view of Lauman discloses the system of claim 1, wherein since Lauman further discloses that the capacitive sensing component is operable to determine a distance (d) between the pair of capacitive sensing electrodes based on the detected capacitance between the pair of capacitive sensing electrodes ([0092]-[0093]; i.e., via function in [0092]), the modified system of Kobayashi also disclose that the capacitive sensing component is operable to determine a distance (d) between the pair of capacitive sensing electrodes based on the detected capacitance between the pair of capacitive sensing electrodes.
Claim 3. Kobayashi in view of Lauman discloses the system of claim 2, wherein Lauman further discloses that the controller component is operable to: determine a volume of the flexible reservoir based on the determined distance between the pair of capacitive sensing electrodes ([0090]-[0096]; Figs. 1a-1c illustrates volume being determined depending on the capacitance measured); and generate an estimate of an amount of fluid contained in the reservoir based on the determined volume of the flexible reservoir ([0079] and [0097] for percentage volume can be determined in addition to “substantially empty” for Fig. 1a in [0090] and “substantially full” for Fig. 1c in [0095]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the central control panel unit 24 of Kobayashi in view of Lauman with the feature of being operable to: determine a volume of the flexible reservoir based on the determined distance between the pair of capacitive sensing electrodes; and generate an estimate of an amount of fluid contained in the reservoir based on the determined volume of the flexible reservoir as disclosed by Lauman so as to determine the fill level in the reservoir.
	
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Rogers (US Pat. No. 6,210,368 B1) in view of Moberg (US Pub. No. 2001/0034502 A1).
Claim 6. Rogers discloses the system of claim 5, but does not explicitly disclose how the capacitance and the volume are related. Thus, Rogers does not further disclose that the elastic component is operable to: compress based on increasing pressure from the flexible reservoir when being filled with the fluid, thereby increasing the capacitance between the first and second electrodes, and expand based on decreasing pressure from the flexible reservoir when 
However, it is noted that Moberg also discloses a system comprising:
an expandable reservoir (i.e., reservoir of pump housing 1405 for which lead screw 1406 form an end similar to how lead screw 710 forms an end of reservoir 715 of Fig. 7c, [0082]);
a capacitive pressure sensing sensor (Fig. 12, [0124]-[0126]) coupled to the reservoir (via lead screw 1406), the capacitive pressure sensor comprising a first electrode (1403), a second electrode (1404), an elastic component (1402) positioned between the first and second electrodes (Fig. 12; [0125]), a first lead component coupled to the first electrode (i.e., electrical lead 1407 coupled to proximal plate 1403), and a second lead component coupled to the second electrode (i.e., electrical lead 1407 coupled to distal plate 1404); and
a controller component ([0126]; i.e., electronics system) coupled to the first and second lead components, wherein the controller component is operable to detect a capacitance between the first and second electrodes (i.e., measure capacitance), and determine a volume of the reservoir based on the detected capacitance between the first and second electrodes ([0125]-[0126]; i.e., via converted force detected to determine position of the lead screw for administering discrete precise doses of the fluid see [0066], controller 113 determines a volume based on the detected capacitance); 

Therefore, since both Rogers and Moberg are drawn to a system with a reservoir, a capacitive sensor, and a controller for determining capacitance and volume of the reservoir based on the capacitance, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Rogers with the feature of the elastic component is operable to: compress based on increasing pressure from the flexible reservoir when being filled with the fluid, thereby increasing the capacitance between the first and second electrodes, and expand based on decreasing pressure from the flexible reservoir when being drained of the fluid, thereby decreasing the capacitance between the first and second electrodes as disclosed by Moberg since such modification would be considered a simple substitution of one known element (i.e., capacitance sensing with material 150 sandwiched between plate 62 and bottom 14 of Rogers) for another (i.e., capacitance sensing with material 1402 sandwiched between plates 1403 and 1404 of Moberg) to obtain predictable results (i.e., capacitance measurement to determine volume), see MPEP 2143(I)(B) for additional details.



Response to Arguments
With respect to the previous claim objection, the amendments are considered sufficient to clarifying the previous informalities. 

Applicant’s arguments with respect to amended claims 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that Rogers and Koboyashi are relied upon for disclosing the newly added limitations whereas Lauman and Moberg are only relied upon for the specific features of capacitance sensing of these respective prior art.

Applicant’s arguments with respect to amended claims 7-9 have been considered and are persuasive, see below for additional details.

Allowable Subject Matter
Claims 7-9 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record does not disclose the specifics of the electrical contact elements being operable to contact one another when the flexible reservoir is empty as required by the amended claims. In particular, Kobayashi discloses drip chamber 8 being positioned between electrodes 14a, 14b to be in contact with drip chamber 8 when drip chamber 8 is empty (col. 2, line 60 until col. 3, line 10; Figs. 1-4). Similarly, Tsoukalis, Lauman, Broyer, and Moberg also .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783